Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 1 of 8 PageID 211




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

WILLIAM UNWIN and
JENNIFER UNWIN,

            Plaintiffs,

v.                                               Case No: 2:21-cv-135-SPC-NPM

HARTFORD INSURANCE
COMPANY OF THE MIDWEST,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiffs William Unwin and Jennifer Unwin’s

Motion to Remand (Doc. 9). Defendant Hartford Insurance Company of the

Midwest has responded (Doc. 10). The Court grants the Motion and remands.

                                   BACKGROUND

       This is an insurance dispute. Hartford insured a home owned by the

Unwins.      Hurricane Irma allegedly caused interior water damage and

structural damage to the roof of the insured property.                The Unwins then

submitted an insurance claim to Hartford. But Hartford disputed coverage




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 2 of 8 PageID 212




and has not paid all benefits the Unwins claim under the insurance policy,

including a complete replacement of the insured roof. The Unwins now sue

Hartford for those unpaid insurance benefits. Based on the estimate for roof

system repairs attached to the Motion, it appears the Unwins seek $68,671.04

in disputed insurance benefits.     (Doc. 9 at 6-7).    The Unwins also seek

attorneys’ fees and costs under section 627.428, Florida Statutes. (Doc. 3 at 4).

      Hartford timely removed to this Court, citing diversity jurisdiction. (Doc.

1).   In support, Hartford cited the Unwins’ Civil Cover Sheet specifying

damages exceeding $100,000, the roofing estimate for $68,671.04, the

likelihood that the attorneys’ fees claim would combine with the roofing

estimate to be greater than $75,000, and the failure of the Unwins’ counsel to

refute the amount-in-controversy despite emails from Hartford’s counsel.

(Docs. 1, 10). The Unwins now seek remand, citing an insufficient amount in

controversy. (Doc. 9). After Hartford timely filed its Notice of Removal (Doc.

1), counsel for the Unwins sent a letter to Hartford’s counsel claiming the

amount in dispute was just $68,671.04.

                                DISCUSSION

      A defendant may remove a civil case from state to federal court if the

federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Hartford

removed by claiming diversity jurisdiction, which exists if there is complete

diversity of citizenship between the parties and the amount in controversy




                                       2
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 3 of 8 PageID 213




exceeds $75,000. Id.; 28 U.S.C. § 1332(a). The parties here do not dispute the

first prong—they are citizens of different states. So the only relevant issue is

whether the amount in controversy exceeds $75,000.

      When, as here, a complaint does not specify damages, the removing party

must prove the amount in controversy by a preponderance of the evidence.

Lowery v. Ala. Power Co., 483 F.3d 1184, 1208 (11th Cir. 2007). As the party

seeking removal, Hartford bears the burden of establishing jurisdiction. See

Id. at 1207. In some cases, a court may determine that the threshold is met

based on “judicial experience and common sense.” Roe v. Michelin N. Am., 613

F.3d 1058, 1064 (11th Cir. 2010).

      The amount in controversy is determined at the time of removal. Pretka

v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010). To that end,

the Supreme Court has held that an after-the-fact attempt to limit damages to

defeat jurisdiction and secure remand is not allowed. St. Paul Mercury Indem.

v. Red Cab Co., 303 U.S. 283, 292 (1938) (“And though, as here, the plaintiff

after removal, by stipulation, by affidavit, or by amendment of his pleadings,

reduces the claim before the requisite amount, this does not deprive the district

court of jurisdiction.”). Thus, the Court will disregard from its analysis the

Unwins’ post-removal letter to Hartford’s counsel clarifying the amount-in-

controversy as being less than $75,000.




                                       3
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 4 of 8 PageID 214




      Hartford contends that the amount-in-controversy exceeds $75,000

based on the amount of the roofing estimate ($68,671.04) plus the likely

claimed attorneys’ fees. The parties do not dispute the amount of the roofing

estimate. Thus, the sole question for the Court is whether the attorneys’ fees

can properly be considered part of the amount-in-controversy for removal

purposes. And if so, what amount?

      “When a statute authorizes the recovery of attorney’s fees, a reasonable

amount of those fees is included in the amount in controversy.” Morrison v.

Allstate Indem. Co., 228 F.3d 1255, 1263 (11th Cir. 2000). Here, the parties do

not dispute that attorneys’ fees are authorized under section 627.428, Florida

Statutes. So attorneys’ fees can be considered for removal here.

      Courts in this Circuit are divided on the second question—whether to

include only those fees incurred as of the time of removal or all projected fees.

See Miller Chiropractic & Med. Ctrs., Inc. v. Progressive Select Ins. Co., No.

8:16-cv-3034-T-33MAP, 2016 WL 6518782, at *1 (M.D. Fla. Nov. 3, 2016)

(discussing the Circuit split). And while some courts have considered projected

fees, many courts have held that only attorneys’ fees accrued up to the time of

removal can be included in calculating the amount-in-controversy. Compare

Mirras v. Time Ins. Co., 578 F. Supp. 2d 1351, 1352–53 (M.D. Fla. 2008)

(including anticipated statutory attorneys’ fees of over $28,000 in finding the

amount-in-controversy requirement to be satisfied), and DO Rests., Inc. v.



                                       4
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 5 of 8 PageID 215




Aspen Specialty Ins. Co., 984 F. Supp. 2d 1342, 1345–47 (S.D. Fla. 2013)

(including estimated future attorneys’ fees in the amount-in-controversy), with

Miller, 2016 WL 6518782, at *2 (“For jurisdictional purposes, the attorney’s

fees included in the amount-in-controversy calculation are set as of the date of

removal.”), Bragg v. SunTrust Bank, No. 8:16-cv-139-T-33TBM, 2016 WL

836692, at *3 (M.D. Fla. Mar. 4, 2016) (remanding case when defendant failed

to provide information to calculate attorneys’ fees accrued as of removal),

Keller v. Jasper Contractors, Inc., No. 8:15-cv-1773-T-23TBM, 2015 U.S. Dis.

LEXIS 106110, at *3 (M.D. Fla. Aug. 12, 2015) (“[O]nly the attorney’s fees

accrued to the day of removal can contribute to the amount in controversy.”),

and Waltemyer v. Nw. Mut. Life Ins. Co., No. 2:06-cv-597-FtM-29DNF, 2007

WL 419663, at *1–2 (M.D. Fla. Feb. 2, 2007) (remanding after considering only

attorneys’ fees as of removal).

      Hartford does not contend that the attorneys’ fees incurred as of the time

of removal combine with the roofing estimate to satisfy the amount-in-

controversy. Nor does Hartford provide any evidence of likely projected fees.

Even making a common-sense inference—as Hartford urges—the Unwins’

claim does not meet the $75,000 threshold. The Court will not infer speculative

attorneys’ fees under an assumption that this case will go to trial. That is too

great a leap. And common-sense dictates that most cases do not reach trial.




                                       5
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 6 of 8 PageID 216




      The Court will follow the approach adopted by many other courts in this

District and include those fees likely accrued at the time of removal. Hartford

has not given the Court any reason to treat this matter any differently.

Assessing the amount-in-controversy as of removal, it seems unlikely that

reasonable attorneys’ fees for a single-count complaint in an insurance dispute

exceed $6,328.96. And while the discrepancy in amount may make this a close

call, the Court must err on the side of the non-removing party.           Diaz v.

Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996) (quoting Shamrock Oil & Gas

Corp. v. Sheets, 313 U.S. 100, 107–09 (1941)) (“The removal statute should be

construed narrowly with doubt construed against removal.”). Hartford has not

shown by a preponderance of the evidence that the attorneys’ fees claim likely

exceeded $6,328.96 at the time of removal. Thus, remand is appropriate.

      As for the Civil Cover Sheet reflecting over $100,000 at issue, Hartford

acknowledges the Civil Cover Sheet does not resolve the amount-in-

controversy. See Bell v. Ace Ins. Co. of the Midwest, No. 2:20-cv-309-JLB-NPM,

2020 WL 7396934, at *3 (M.D. Fla. Dec. 17, 2020) (“To give the state civil cover

sheet a substantive effect for purposes of the removal statute, as Plaintiffs

argue the Court should do, would contravene the Supreme Court of Florida’s

own rule prohibiting the use of information in the cover sheet for any purpose

other than the State’s collection of data.”). The Civil Cover Sheet states, “[t]he

civil cover sheet and information contained in it neither replace nor




                                        6
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 7 of 8 PageID 217




supplement the filing and service of pleadings or other documents as required

by law.” Fla. R. Civ. P. Form 1.997. The Civil Cover Sheet also notes the form

is used for reporting purposes under Florida Statutes. Id. Thus, it is not a

verified pleading or material evidence on the amount-in-controversy. Without

more—especially some evidence that attorneys’ fees as of the time of removal

are likely to be sufficient to push the amount-in-controversy over $75,000—

this Civil Cover Sheet cannot prevent remand.

      The Court notes that the insurance policy attached to the Complaint

reflects a deductible for hurricane damage of two (2%) percent of coverage, or

$4,180. (Doc. 3-1 at 6). Neither party addresses the effect of the deductible on

the amount in controversy in the briefing. So it is unclear to the Court whether

the deductible has already been removed from the equation in addressing

damages to the insured property. Had the deductible reduced the amount

insurance benefits owed to the Unwins, it may also be appropriate to consider

that in the removal analysis. See Alexion v. Fed. Ins. Co., No. 6:18-cv-2112-

Orl-22GJK, 2019 WL 5294937, at *5 (M.D. Fla. Mar. 7, 2019) (“In calculating

the amount in controversy, courts have reduced repair estimates and claims

by the amount of the deductible.”) (citations omitted). Still, the Court need not

consider the deductible in its analysis to determine that remand is appropriate.

      Finally, the Court notes that the Unwins began this action in state court

on December 30, 2020. Thus, there remains sufficient time for Hartford to




                                       7
Case 2:21-cv-00135-SPC-NPM Document 13 Filed 04/09/21 Page 8 of 8 PageID 218




engage in discovery and remove this action back to this Court if any papers

reveal an amount-in-controversy that exceeds $75,000.       See 28 U.S.C. §

1446(c)(1) (imposing one-year limit on removal from commencement).

      Accordingly, it is now

      ORDERED:

      The Motion (Doc. 9) is GRANTED for lack of subject-matter jurisdiction.

      1.    This matter is remanded to the Circuit Court of the Twentieth

Judicial Circuit in and for Lee County, Florida.

      2.    The Clerk of Court is DIRECTED to transmit a certified copy of

this Order to the Clerk of the Circuit Court of the Twentieth Judicial Circuit

in and for Lee County, Florida.

      3.    The Clerk of Court is DIRECTED to terminate pending motions

and deadlines and close the action.

      DONE and ORDERED in Fort Myers, Florida on April 9, 2021.




Copies: All Parties of Record




                                       8
